     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 1 of 18 Page ID #:1




 1   Rachel Steinback, SBN 310700
     LAW OFFICE OF RACHEL STEINBACK
 2   P.O. Box 291253
 3   Los Angeles, CA 90029
     (t) 213-537-5370
 4
     (f) 213-232-4003
 5   (e) steinbacklaw@gmail.com
 6
     Attorney for Plaintiffs
 7
 8
 9
10                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   ANTONY JACKSON and TOYA                Case No. 19-CV-2254
     JACKSON, individually and on behalf of
13   their minor child, T.J.,               COMPLAINT FOR DAMAGES
14
                  Plaintiffs,                   1. Violation of Civil Rights (42
15
           v.                                      U.S.C. § 1983 – Excessive Force)
16                                              2. Violation of Civil Rights (42
17   CITY OF LOS ANGELES, and Los                  U.S.C. § 1983 – Unlawful Seizure)
     Angeles Police Department DOES 1-20,       3. Violation of Civil Rights (42
18                                                 U.S.C. § 1983 – Unlawful Entry)
19                Defendants.                   4. Violation of Civil Rights (42
                                                   U.S.C. § 1983 – Failure to
20                                                 Intervene)
21                                              5. Monell Claim (42 U.S.C. § 1983)
22                                              6. Assault
                                                7. False Imprisonment
23                                              8. Intentional Infliction of Emotional
24                                                 Distress
                                                9. Negligence
25                                              10.Bane Act (Cal. Civil Code § 52.1)
26
                                                DEMAND FOR JURY TRIAL
27
28
                                            1
                                     COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 2 of 18 Page ID #:2




 1                                   INTRODUCTION
 2           1.   Mr. Antony Jackson, Dr. Toya Jackson, and their two children live in a
 3   single-family home on a quiet residential street in Los Angeles. The Jacksons have
 4   resided there for more than ten years and decided to settle down there because of
 5   its proximity to the girls’ school and because it is less than ten minutes away from
 6   the veterinary hospital Mr. and Dr. Jackson own and operate.
 7           2.   On the night of December 23, 2017, Mr. Jackson, Dr. Jackson, and
 8   their 10-year old daughter T.J. were in their home, getting ready to enjoy the
 9   Christmas holiday together as a family. They had already eaten dinner and were in
10   their pajamas. Mr. Jackson and Dr. Jackson settled into their living room to watch
11   a movie, and T.J. went to the den in the back of their home to watch her own
12   movie.
13           3.   Suddenly, T.J. heard loud banging in the back yard. Thinking her
14   home was being invaded, she immediately ran to the front of the house where her
15   parents were, terrified and screaming.
16           4.   At the same moment, Mr. and Dr. Jackson saw a light shine through
17   their living room windows. Not a second later, they heard Los Angeles Police
18   Department officers ordering them to exit their home with their hands on their
19   head.
20           5.   The Jacksons had no idea what was going on, and they were terrified.
21   They are law-abiding citizens and had never had any interactions with the police.
22           6.   Mr. and Dr. Jackson are African-American. They are acutely aware of
23   the potential dangers that Black civilians face in police interactions, even when
24   those citizens have done nothing wrong and even when they are (as Mr. and Dr.
25   Jackson are) highly educated professionals. As Dr. Jackson and T.J. cowered on
26   the kitchen floor, screaming and crying, Mr. Jackson walked out of his home,
27   barefoot and in pajamas, hands above his head. On and around his property stood
28
                                               2
                                         COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 3 of 18 Page ID #:3




 1   a veritable army of Los Angeles Police Department officers, guns drawn and aimed
 2   directly at him.
 3        7.     Mr. Jackson was fully compliant and did everything in his power to
 4   defuse the chaotic and terrifying situation. He told the officers that there must
 5   have been a mistake, that he had neither called the police nor done anything wrong,
 6   and that he owned the home they were surrounding.
 7        8.     In fact, the LAPD officers were in error: they were responding to an
 8   in-progress robbery call, but they drove to the wrong address. This should have
 9   been obvious to them from the moment of their arrival, and not just because the
10   Jackson family’s home address was clearly marked in multiple places that would
11   have been visible and obvious to the LAPD officers.
12        9.     Nevertheless, they continued to hold a terrified Mr. Jackson at
13   gunpoint, with his wife and daughter audibly screaming and crying in the
14   background. After what felt like ages, the LAPD Officers finally left the Jacksons’
15   property without so much as an apology.
16        10.    Mr. Jackson made several attempts to find out what had happened and
17   to get an apology for the significant distress he and his wife and daughter had
18   suffered. Those attempts were unsuccessful. He was initially told that the LAPD
19   had no record of having been at his home. After several months of visiting and
20   calling his local Pacific Division police station, he was finally informed that
21   evidence of the incident had been reviewed and that the LAPD concluded there had
22   been no wrongdoing by any of its officers.
23        11.    The Jacksons bring this lawsuit to get justice for what happened to
24   them, and to help ensure that no other family is forced to endure the terror they
25   experienced.
26                            JURISDICTION AND VENUE
27        12.     This is an action for damages pursuant to 42 U.S.C. § 1983 and based
28   upon the violations of Plaintiffs’ rights under the Fourth and Fourteenth
                                               3
                                          COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 4 of 18 Page ID #:4




 1   Amendments to the United States Constitution and California law. Jurisdiction
 2   exists pursuant to 28 U.S.C. § 1331. The Court has supplemental jurisdiction over
 3   Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as they arise from the
 4   same case or controversy as Plaintiffs’ federal claims.
 5        13.    Venue is proper in the Central District of California as the events and
 6   conduct complained of herein all occurred in the Central District.
 7                                        PARTIES
 8        14.    Plaintiff Antony Jackson (“Mr. Jackson”) is an African-American
 9   resident of Los Angeles. He obtained his law degree in 1990 and received a Master
10   of Public Health from Morehouse School of Medicine in 1997. He and his wife,
11   Plaintiff Toya Jackson, own the home where they reside. They also own and
12   operate Airport Cities Animal Hospital, Inc., a veterinary hospital in nearby
13   Inglewood. Mr. Jackson is the Chief Financial Officer and Administrator of
14   Airport Cities Animal Hospital.
15        15.    Plaintiff Toya Jackson (“Dr. Jackson”) is an African-American
16   resident of Los Angeles. She received a Bachelor of Science from the University of
17   California, Davis and a Doctor of Veterinary Medicine from Tuskegee University.
18   She is the President and Chief Executive Officer of Airport Cities Animal Hospital,
19   Inc. She and her husband, Plaintiff Antony Jackson, own the home where they
20   reside with their two young daughters, which is where the incident giving rise to
21   this lawsuit occurred.
22        16.    Plaintiffs Mr. and Dr. Jackson bring this action on their own behalf and
23   as parents of their minor daughter, T.J.
24        17.    Plaintiff T.J. is a minor and a resident of Los Angeles.
25        18.    Defendant City of Los Angeles (hereinafter, “City”) is a municipality
26   duly organized under the laws of the State of California. Liability under California
27   law for Defendant City is based in whole or in part upon California Government
28   Code § 815.2, Penal Code § 240, and/or Civil Code §§ 43, 51, 51.7, and/or 52.1.
                                                4
                                         COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 5 of 18 Page ID #:5




 1        19.    Defendants DOES 1-20 are individual Los Angeles Police Department
 2   officers, agents and/or employees who were employed by Defendant City of Los
 3   Angeles and acting under color of state law at all times relevant to this Complaint.
 4   The true names and capacities of DOES 1 through 20 are presently unknown to
 5   Plaintiffs, and on this basis, Plaintiffs sue these Defendants by fictitious names.
 6   Plaintiffs will amend the Complaint to substitute the true names and capacities of
 7   the DOE Defendants in accordance with California Code of Civil Procedure § 484.
 8   Plaintiffs allege that each of the DOE Defendants are responsible in some manner
 9   for the occurrences hereinafter alleged, and that such conduct caused the injuries
10   Plaintiffs complain of herein.
11                              FACTUAL ALLEGATIONS
12        20.    On the night of December 23, 2017, Mr. Antony Jackson, Dr. Toya
13   Jackson, and their 10-year old daughter T.J. (collectively, “Plaintiffs”) were in
14   their home, relaxing and readying to enjoy the Christmas holiday together as a
15   family.
16        21.    They had already eaten dinner and all of them were in their pajamas.
17        22.    T.J. had settled into the den in the back of their home to watch a movie
18   and her parents, Mr. and Dr. Jackson, were relaxing in the living room in the front
19   of the house, watching another movie.
20        23.    The den had large windows that looked out to the back yard. The
21   living room had large windows that looked out to the front and side yards. None of
22   the windows had their shades or coverings drawn. Anyone standing outside that
23   night would easily have been able to see into the rooms where Plaintiffs were
24   seated, relaxing, watching TV in their pajamas.
25        24.    Shortly after settling into the living room, Mr. and Dr. Jackson noticed
26   a bright light shine through one of the windows that looked out to the side yard.
27        25.    A moment later, ten-year-old T.J., alone in the back den, heard
28   shouting and banging coming from the back yard, as though someone was breaking
                                                5
                                          COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 6 of 18 Page ID #:6




 1   through their gate. She also saw flashlights beaming light on the yard. Terrified
 2   and thinking that their home was being attacked, T.J. immediately ran screaming to
 3   her parents in the front of the home.
 4        26.    As T.J. ran toward the living room, Plaintiffs heard a booming order,
 5   as though on a megaphone: Los Angeles Police Department (“LAPD”) officers
 6   were ordering them to exit the house with their hands on their head.
 7        27.    Plaintiffs are African-American. They are acutely aware of the
 8   potential dangers that Black civilians face in police interactions, even when those
 9   citizens have done nothing wrong and even when they are (as Mr. and Dr. Jackson
10   are) highly educated professionals.
11        28.    When the LAPD yelled for them to come out with their hands up, Dr.
12   Jackson began begging her husband not to go outside. Although neither she nor
13   Mr. Jackson had done anything wrong, she feared that he, a Black man, might be
14   harmed if he went out to greet the police – or worse.
15        29.    Mr. Jackson told her and their terrified child to go into the kitchen and
16   get on the floor while he approached the front door. Dr. Jackson and T.J. did so,
17   screaming and crying, begging him not to go to the door.
18        30.    Mr. Jackson approached the door – which has a window at the top –
19   with his hands up, so that everyone out front could see that he was complying with
20   their orders. He also, as loudly as possible, announced every action that he was
21   taking: he informed the LAPD officers that he was approaching the front door with
22   his hands up; he informed them that when he opened the door, they were going to
23   hear a loud beeping, which was simply the security alarm on the house alerting; he
24   told them that they might see someone in the background, but that would just be
25   his wife, deactivating the security alarm; and he stated that he would exit the home
26   with hands up.
27        31.    When he opened the door, he saw approximately fifteen LAPD officers
28   (DOES 1-15) on his property surrounding the home, guns drawn and aimed at him.
                                               6
                                           COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 7 of 18 Page ID #:7




 1         32.    Mr. Jackson was barefoot and wearing his pajamas when he walked
 2   out his front door.
 3         33.    With his hands above his head, Mr. Jackson told the officers that the
 4   house was his and his wife’s. He told the officers that there was nothing wrong,
 5   and that no one had called the police to their home.
 6         34.    Dr. Jackson and T.J. continued to sob hysterically in the kitchen, where
 7   they laid on the floor, in fear for Mr. Jackson’s life and for their own lives.
 8         35.    On information and belief, the LAPD had received a burglary-in-
 9   progress call for a home at a different address on a different street in the Jacksons’
10   neighborhood.
11         36.    DOES 1-15’s error would have been immediately obvious to them for
12   at least three independent reasons: (i) Mr. and Dr. Jackson’s street address – 7926
13   Kentwood Avenue – was visible on their home, where a large sign reading “7926”
14   hung on the front exterior, right next to the door where Mr. Jackson exited and
15   stood with his hands in the air and right next to where DOES 1-15 had their guns
16   pointed; (ii) Mr. and Dr. Jackson’s street address – 7926 – was also clearly spray
17   painted on the sidewalk in front of their home, where the City of Los Angeles
18   customarily spray paints house numbers; and (iii) the street sign stating “Kentwood
19   Avenue” was directly in front of their home, right under a bright street light.
20         37.    Moreover, DOES 1-15, who had surrounded Plaintiffs’ home, had a
21   clear view of the inside of Plaintiffs’ home and could see three pajama-clad
22   individuals, including a child, settling in to watch television. Nothing about this
23   scene could plausibly have appeared to constitute a burglary-in-progress.
24         38.    Nevertheless, DOES 1-15 kept their guns trained on Mr. Jackson,
25   continuing to shout orders. Mr. Jackson complied with every order. At least
26   fifteen (15) minutes, and perhaps significantly more, passed while the Jacksons
27   were held hostage, in fear for their lives. To the Jacksons, it was an eternity in a
28   terrifying life-or-death situation.
                                                7
                                           COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 8 of 18 Page ID #:8




 1        39.    Finally, and without any apology, DOES 1-15 left the Jacksons’ home.
 2        40.     Mr. Jackson, Dr. Jackson, and young T.J. were left terrorized.
 3        41.    T.J. hid under her covers and cried hysterically all night. She suffered
 4   many more sleepless nights after the incident and continues to feel unsafe in their
 5   home, often refusing to go into the back den by herself.
 6        42.    Dr. Jackson cried uncontrollably for the rest of the night, suffered
 7   many subsequent sleepless nights, and has experienced panic attacks and
 8   significant weight gain since this incident. A veterinarian and the President and
 9   CEO of Airport Cities Animal Hospital, Inc., Dr. Jackson was unable to work in
10   the days after the incident. It has continued to impact her professional
11   engagements.
12        43.    Mr. Jackson suffered, and continues to suffer, tremendous emotional
13   distress as well. He feared for his own life, and he feared for the lives of his wife
14   and young daughter.
15        44.    The day after Christmas, Mr. Jackson went to the LAPD Pacific
16   Division to report the incident and get an explanation for why the LAPD had so
17   clearly violated his rights. Shockingly, he was told that the LAPD did not have a
18   report of any LAPD officers having gone to Plaintiffs’ home. Mr. Jackson was
19   told that LAPD officers had responded to a burglary-in-progress on another street
20   in the Jacksons’ neighborhood, but that the reports indicated the LAPD officers
21   had gone directly there, arrived on time, and completed their investigation with no
22   incident.
23        45.    That information was plainly false, and Mr. Jackson told that to the
24   LAPD officer. The officer said he would follow up with Mr. Jackson. No one at
25   the LAPD ever followed up with him.
26        46.    Between January and May 2018, Mr. Jackson made repeated calls to
27   the LAPD to find out what was going on, why the incident had happened, and what
28
                                                8
                                          COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 9 of 18 Page ID #:9




 1   the LAPD was going to do to ensure that no other innocent civilian was subjected
 2   to what he and his family had gone through.
 3        47.    After receiving no response for months, Mr. Jackson was finally told
 4   on May 8, 2018, that DOES 16-20 had reviewed what had transpired at the Jackson
 5   family home and found no evidence of any wrongdoing on behalf of the officers
 6   (DOES 1-15).
 7        48.    On information and belief, this reflects a long-standing pattern within
 8   the Los Angeles Police Department whereby sham investigations are conducted
 9   into credible allegations of wrongdoing and LAPD officers are acquitted of any
10   misconduct.
11        49.    This also reflects a long-standing practice within the Los Angeles
12   Police Department to look the other way when officers engage in misconduct,
13   sometimes going so far as to falsify and fabricate evidence in order to exonerate
14   the accused officers or provide a justification for what might otherwise be
15   considered misconduct.
16                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
17        50.    On June 22, 2018, Plaintiffs timely filed state tort claims with the
18   Defendant City of Los Angeles pursuant to California Government Code § 910 et
19   seq. On September 27, 2018, Defendant City denied those claims.
20                                     LEGAL CLAIMS
21                              FIRST CAUSE OF ACTION:
22                            42 U.S.C. § 1983 – Excessive Force
                                   (Against All Defendants)
23
           51.     Plaintiffs reallege and incorporate the allegations set forth in the
24
     preceding paragraphs as though fully set forth herein.
25
           52.     DOES 1-20 violated Plaintiffs’ rights to be free from excessive or
26
     arbitrary force without reasonable or probable cause under the Fourth Amendment
27
     to the United States Constitution.
28
                                                 9
                                           COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 10 of 18 Page ID #:10




 1          53.    As a result of the DOE Defendants’ unlawful conduct, Plaintiffs
 2    suffered severe physical and emotional distress.
 3          54.    The DOE Defendants were acting at all relevant times under color of
 4    state law as an agent of the City of Los Angeles.
 5          55.    The DOE Defendants knew or should have known that using
 6    excessive force against Plaintiffs without reasonable or probable cause was a
 7    clearly established violation of the Fourth Amendment at the time of the incident.
 8          56.    The DOE Defendants acted with malice and oppression and with a
 9    conscious disregard of Plaintiffs’ rights, making Defendant City and Defendants
10    DOE 1-20 liable for punitive damages under California Civil Code § 3294.
11                             SECOND CAUSE OF ACTION:
12                            42 U.S.C. § 1983 – Unlawful Seizure
                                    (Against All Defendants)
13
            57.    Plaintiffs reallege and incorporate the allegations set forth in the
14
      preceding paragraphs as though fully set forth herein.
15
            58.    As described in greater detail above, DOES 1-15 intentionally
16
      restrained Plaintiffs’ liberty through a showing of tremendous physical force and
17
      showing of authority. That seizure was unreasonable and violated Plaintiffs’
18
      Fourth Amendment rights.
19
            59.    The DOE Defendants were acting at all relevant times under color of
20
      state law as an agent of the City of Los Angeles.
21
            60.    The DOE Defendants knew or should have known that their conduct
22
      constituted an unlawful seizure of Plaintiffs in violation of the Fourth Amendment
23
      at the time of the incident.
24
            61.    The DOE Defendants acted with malice and oppression and with a
25
      conscious disregard of Plaintiffs’ rights, making Defendant City and Defendants
26
      DOE 1-20 liable for punitive damages under California Civil Code § 3294.
27
28
                                                10
                                           COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 11 of 18 Page ID #:11




 1                               THIRD CAUSE OF ACTION:
                               42 U.S.C. § 1983 – Unlawful Entry
 2                                 (Against All Defendants)
 3          62.    Plaintiffs reallege and incorporate the allegations set forth in the
 4    preceding paragraphs as though fully set forth herein.
 5          63.    As described in greater detail above, DOES 1-15 physically entered
 6    the Jacksons’ property without a warrant. That entry was unreasonable and
 7    violated Plaintiffs’ Fourth Amendment rights.
 8          64.    The DOE Defendants were acting at all relevant times under color of
 9    state law as an agent of the City of Los Angeles.
10          65.    The DOE Defendants knew or should have known that their conduct
11    constituted an unlawful entry in violation of Plaintiffs’ rights under the Fourth
12    Amendment at the time of the incident.
13          66.    The DOE Defendants acted with malice and oppression and with a
14    conscious disregard of Plaintiffs’ rights, making Defendant City and Defendants
15    DOE 1-20 liable for punitive damages under California Civil Code § 3294.
16                             FOURTH CAUSE OF ACTION:
17                          42 U.S.C. § 1983 – Failure to Intervene
                                   (Against All Defendants)
18
            67.    Plaintiffs reallege and incorporate the allegations set forth in the
19
      preceding paragraphs as though fully set forth herein.
20
            68.    In the manner described above, one or more of the DOE Defendants
21
      had a realistic opportunity to prevent the violations of Plaintiffs’ constitutional
22
      rights but failed to do so.
23
            69.    The DOE Defendants’ actions were undertaken with a reckless or
24
      callous indifference to Plaintiffs’ rights.
25
            70.    As a result of the Defendants’ misconduct described in this claim,
26
      Plaintiffs have suffered economic and non-economic injuries.
27
28
                                                    11
                                            COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 12 of 18 Page ID #:12




 1          71.      The DOE Defendants knew or should have known that their failure to
 2    intervene in the violation of Plaintiffs’ rights under the Fourth Amendment was
 3    unlawful and constituted an independent constitutional violation at the time of the
 4    incident.
 5          72.      The DOE Defendants acted with malice and oppression and with a
 6    conscious disregard of Plaintiffs’ rights, making Defendant City and Defendants
 7    DOE 1-20 liable for punitive damages under California Civil Code § 3294.
 8                               FIFTH CAUSE OF ACTION:
 9                              42 U.S.C. § 1983 – Monell Claim
                             (Against Defendant City of Los Angeles)
10
            73.      Plaintiffs reallege and incorporate the allegations set forth in the
11
      preceding paragraphs as though fully set forth herein.
12
            74.      Under Monell v. New York City Department of Social Services, 436
13
      U.S. 658 (1978), Defendant City of Los Angeles is liable for all injuries sustained
14
      by Plaintiffs as set forth herein. The City bears liability because its policies,
15
      practices and/or customs were the driving force behind Plaintiffs’ injuries. The
16
      City and its officials maintained or permitted one or more of the following policies,
17
      customs or practices:
18
            a. Failure to provide adequate training and supervision to its police officers,
19
                  employees and/or agents with respect to constitutional limits on the use
20
                  of excessive and deadly force;
21
            b. Failure to provide adequate training and supervision to its police officers,
22
                  employees and/or agents with respect to constitutional limits on the
23
                  seizure of civilians;
24
            c. Failure to provide adequate training and supervision to its police officers,
25
                  employees and/or agents with respect to constitutional limits on the entry
26
                  onto civilians’ property;
27
28
                                                   12
                                              COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 13 of 18 Page ID #:13




 1          d. Failure to adequately discipline or retrain officers involved in
 2                misconduct;
 3          e. Condonation and encouragement of officers in the belief that they can
 4                violate the rights of persons, such as Plaintiffs, with impunity, and that
 5                such conduct will not adversely affect their opportunities for promotion
 6                and other employment benefits.
 7          75.      The City is also liable for the actions of the DOE Defendants under
 8    Monell because it ratified the officers’ misconduct and concluded that no
 9    wrongdoing had occurred. Specifically, Plaintiffs allege that:
10          a. DOES 1-20 acted under color of state law;
11          b. The actions of DOES 1-19 deprived Plaintiffs of their rights under the
12                U.S. Constitution, as described in greater detail in Plaintiffs’ First,
13                Second, Third, and Fourth Causes of Action;
14          c. DOE 20 was a final policymaker and acted under color of state law;
15          d. DOE 20 had final policymaking authority from Defendant City of Los
16                Angeles concerning DOES 1-19’s actions; and
17          e. DOE 20 ratified DOES 1-19’s actions and conclusions – that is, DOE 20
18                knew of and made a deliberate choice to approve DOES 1-19’s actions
19                and their bases for it.
20                                 SIXTH CAUSE OF ACTION:
21                                   State Law Claim – Assault
                                      (Against All Defendants)
22
            76.      Plaintiffs reallege and incorporate the allegations set forth in the
23
      preceding paragraphs as though fully set forth herein.
24
            77.      Without consent or legal privilege, DOES 1-20 created a reasonable
25
      apprehension in Plaintiffs of immediate harmful or offensive contact.
26
27
28
                                                   13
                                              COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 14 of 18 Page ID #:14




 1          78.    As a result of the aforementioned conduct, Plaintiffs were placed in
 2    fear for their physical safety and lives and suffered physical and psychological
 3    damages.
 4          79.    The DOE Defendants were acting at all relevant times under color of
 5    state law and within the scope of their employment as an agent of the City of Los
 6    Angeles. Defendant City is responsible for the wrongful conduct of its employees
 7    under the law of vicarious liability, including the doctrine of respondeat superior.
 8          80.    The DOE Defendants acted with malice and oppression and with a
 9    conscious disregard of Plaintiffs’ rights, making Defendant City and DOES 1-20
10    liable for punitive damages under California Civil Code § 3294.
11                           SEVENTH CAUSE OF ACTION:
12                         State Law Claim – False Imprisonment
                                  (Against All Defendants)
13
            81.    Plaintiffs reallege and incorporate the allegations set forth in the
14
      preceding paragraphs as though fully set forth herein.
15
            82.    DOES 1-15 intentionally confined Plaintiffs without their consent,
16
      without lawful privilege, and for an appreciable period of time.
17
            83.    As a result of the aforementioned conduct, Plaintiffs were placed in
18
      fear for their physical safety and lives and suffered physical and psychological
19
      damages.
20
            84.    The DOE Defendants were acting at all relevant times under color of
21
      state law and within the scope of their employment as an agent of the City of Los
22
      Angeles. Defendant City is responsible for the wrongful conduct of its employees
23
      under the law of vicarious liability, including the doctrine of respondeat superior.
24
            85.    The DOE Defendants acted with malice and oppression and with a
25
      conscious disregard of Plaintiffs’ rights, making Defendant City and DOES 1-20
26
      liable for punitive damages under California Civil Code § 3294.
27
28
                                                14
                                           COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 15 of 18 Page ID #:15




 1                           EIGHTH CAUSE OF ACTION:
 2             State Law Claim – Intentional Infliction of Emotional Distress
                                 (Against All Defendants)
 3
            86.    Plaintiffs reallege and incorporate the allegations set forth in the
 4
      preceding paragraphs as though fully set forth herein.
 5
            87.    DOES 1-20 engaged in extreme and outrageous conduct that
 6
      transcended the bounds of human decency.
 7
            88.    The DOE Defendants intended to cause, and did cause, Plaintiffs to
 8
      experience severe emotional distress and they each acted with reckless disregard of
 9
      the probability that Plaintiffs would suffer such injuries.
10
            89.    The DOE Defendants’ conduct was a substantial factor in causing
11
      Plaintiffs’ severe distress.
12
            90.    The DOE Defendants were acting at all relevant times under color of
13
      state law and within the scope of their employment as an agent of the City of Los
14
      Angeles. Defendant City is responsible for the wrongful conduct of its employees
15
      under the law of vicarious liability, including the doctrine of respondeat superior.
16
            91.    The DOE Defendants acted with malice and oppression and with a
17
      conscious disregard of Plaintiffs’ rights, making Defendant City and DOES 1-20
18
      liable for punitive damages under California Civil Code § 3294.
19
                                 NINTH CAUSE OF ACTION:
20                               State Law Claim – Negligence
21                                  (Against All Defendants)
22          92.    Plaintiffs reallege and incorporate the allegations set forth in the
23    preceding paragraphs as though fully set forth herein.
24          93.    DOES 1-20 owed a duty of care toward Plaintiffs and were required to
25    use reasonable diligence to ensure Plaintiffs’ safety. The DOE Defendants’ actions
26    and omissions, including their unlawful entry onto Plaintiffs’ property, their failure
27    to properly assess the need to use force against Plaintiffs, and their subsequent
28    cover-up of their misconduct, were negligent and reckless.
                                                15
                                           COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 16 of 18 Page ID #:16




 1          94.    As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
 2    damages, including emotional distress.
 3          95.    The DOE Defendants were acting at all relevant times under color of
 4    state law and within the scope of their employment as an agent of the City of Los
 5    Angeles. Defendant City is responsible for the wrongful conduct of its employees
 6    under the law of vicarious liability, including the doctrine of respondeat superior.
 7          96.    The DOE Defendants acted with malice and oppression and with a
 8    conscious disregard of Plaintiffs’ rights, making Defendant City and DOES 1-20
 9    liable for punitive damages under California Civil Code § 3294.
10                              TENTH CAUSE OF ACTION:
11                             Bane Act – Cal. Civil Code § 52.1
                                  (Against All Defendants)
12
            97.    Plaintiffs reallege and incorporate the allegations set forth in the
13
      preceding paragraphs as though fully set forth herein.
14
            98.    DOES 1-20, by their conduct, interfered by threats, intimidation, or
15
      coercion, or attempted to interfere by threats, intimidation, or coercion, with the
16
      exercise or enjoyment of Plaintiffs’ rights as secured by the Fourth Amendment to
17
      the United States Constitution or laws of the United States.
18
            99.    There was no lawful justification for the DOE Defendants to threaten,
19
      intimidate, or coerce Plaintiffs, or to attempt to use threats, intimidation, or
20
      coercion to interfere with Plaintiffs’ rights.
21
            100. As a result of the DOE Defendants’ unlawful conduct, Plaintiffs
22
      suffered severe emotional distress.
23
            101. The DOE Defendants acted with malice and oppression and with a
24
      conscious disregard of Plaintiffs’ rights, making Defendant City and DOES 1-20
25
      liable for punitive damages under California Civil Code § 3294.
26
27
28
                                                 16
                                            COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 17 of 18 Page ID #:17




 1                                   PRAYER FOR RELIEF
 2          Plaintiffs reallege and incorporate the allegations set forth in the preceding
 3    paragraphs as though fully set forth herein.
 4          WHEREFORE, Plaintiffs pray as follows:
 5          1.     For general and specific damages to Plaintiffs in an amount to be
 6    determined according to proof at trial;
 7          2.     For an award of punitive and exemplary damages against Defendant
 8    City of Los Angeles and Defendants DOE 1-20 in an amount to be determined
 9    according to proof at trial;
10          3.     For an award of statutory damages and penalties pursuant to
11    California Civil Code section 52.1(h) and California Code of Civil Procedure
12    section 1021.5;
13          4.     For reasonable attorneys’ fees and costs as provided by law;
14          5.     For such other and further relief as the Court deems just and proper.
15
16                               Respectfully submitted,
17                               LAW OFFICE OF RACHEL STEINBACK
18
                                 By: /s/ Rachel Steinback
19                               Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28
                                                17
                                          COMPLAINT
     Case 2:19-cv-02254-GW-RAO Document 1 Filed 03/26/19 Page 18 of 18 Page ID #:18




 1                              DEMAND FOR JURY TRIAL
 2          Plaintiffs hereby demand that a trial by jury be conducted with respect to all
 3    issues and claims triable by a jury.
 4
 5    Dated: March 26, 2019
 6
                                       LAW OFFICE OF RACHEL STEINBACK
 7
 8                                     By: /s/ Rachel Steinback
 9                                     Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                18
                                             COMPLAINT
